PER CURIAM
Willis Smith-Nunley ("Movant") appeals from the motion court's judgment, after an evidentiary hearing, denying his Rule 29.15 motion for post-conviction relief. Movant was convicted, following jury trial, of second-degree murder, in violation of section 565.021 RSMo., two counts of armed criminal action, in violation of section 571.015; and first-degree robbery, in violation of section 569.020. Movant was sentenced to a total of two consecutive life terms of imprisonment in the Missouri Department of Corrections.1 This Court affirmed those convictions on appeal in State v. Smith-Nunley, 474 S.W.3d 178 (Mo. App. E.D. 2015).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).

The Honorable Thomas J. Frawley sentenced Movant to a term of life on the second-degree murder charge, a consecutive term of life on the first count of armed criminal action, and two concurrent terms of fifteen years on the first-degree robbery charge and the second count of armed criminal action.